tcmemo_2007_300 united_states tax_court benjamin o linda l agbaniyaka petitioners v commissioner of internal revenue respondent docket no filed date benjamin o agbaniyaka and linda l agbaniyaka pro sese theresa g mcqueeney for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ federal_income_tax tax 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure accuracy-related_penalty year deficiency under sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are are petitioners entitled to deduct for each of their taxable_year sec_2002 through certain claimed unreimbursed employee_expenses we hold that they are not are petitioners entitled for each of their taxable_year sec_2001 through to a net_loss shown in schedule c profit or loss from business with respect to a claimed arts and crafts business we hold that they are not are petitioners entitled to deduct for their taxable_year certain claimed student_loan interest we hold that they are not are petitioners liable for each of their taxable_year sec_2001 through for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in valley stream new york during the years at issue petitioner benjamin o agbaniyaka mr agbaniyaka who holds a master’s degree in accounting with a concentration in taxation from long island university was employed full time by the internal_revenue_service as a revenue_agent at all relevant times mr agbaniyaka was familiar with the requirements of sec_6001 during the year sec_2001 through the state of new york correctional system employed petitioner linda l agbaniyaka ms agbaniyaka in ms agbaniyaka was diagnosed with a tumor behind her right eye during that year ms agbaniyaka stopped working for the state of new york correctional system petitioners began to report in schedule c profit or loss from business schedule c for their taxable_year income and or expenses with respect to certain activities relating to african arts and crafts claimed arts and crafts business as part of those activities mr agbaniyaka traveled to various trade shows across the united_states in after mr agbaniyaka suffered a heart attack his doctor advised him to limit his traveling mr agbaniyaka followed his doctor’s advice and ceased traveling long distances including traveling to various trade shows across the united_states in mr agbaniyaka was diagnosed with sleep apnea which made it danger- ous for him to drive at all relevant times mr agbaniyaka also limited his traveling in order to care for petitioners’ autistic daughter during each of the year sec_2001 through mr agbaniyaka maintained a checking account for his claimed arts and crafts business claimed business checking account even though that account had a zero balance at least during each of the year sec_2001 sec_2002 and mr agbaniyaka paid certain bank service charges to maintain the claimed business checking account petitioners timely filed form_1040 u s individual_income_tax_return return for each of their taxable_year sec_2001 return return return and return petitioners included schedule a-itemized deductions schedule a as part of the return schedule a the return schedule a the return schedule a and the return schedule a petitioners also included schedule c as part of the return schedule c the return schedule c the return schedule c and the return schedule c in each such schedule c petitioners showed the principal business or profession includ- ing product or service as african arts craft and the busi- ness name as wand africa contemporary imports in the schedule a petitioners claimed under the heading job expenses and most other miscellaneous deductions dollar_figure of unreimbursed employee_expenses unreimbursed employee_expenses which they identified in that schedule as union due sec_2in the schedule c petitioners showed the principal business or profession including product or service as african arts crafts journals dues as required by sec_67 petitioners reduced those expenses by two percent of their adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in their return petitioners deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 in the schedule a petitioners claimed dollar_figure of unreimbursed employee_expenses which they identified in that schedule as expenses as required by sec_67 petition- ers reduced those expenses by two percent of their adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in their return petitioners deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 in the schedule a petitioners claimed dollar_figure of unreimbursed employee_expenses which they identified in that schedule as union dues accounting jou as required by sec_67 petitioners reduced those expenses by two percent of their adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in their return petitioners de- ducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 in the schedule a petitioners claimed dollar_figure of unreimbursed employee_expenses which they identified in that schedule as union dues accounting jou as required by sec_67 petitioners reduced those expenses by two percent of their adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in their return petitioners de- ducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 in the schedule c petitioners made no entries in the section entitled income in that schedule petitioners claimed total expenses of dollar_figure consisting of dollar_figure for depreciation and sec_179 expense deduction with respect to a ram van dodge van dollar_figure for insurance and dollar_figure for other expenses under other expenses petitioners claimed dollar_figure for bank charges dollar_figure for gasoline expenses and dollar_figure for repair oil tires regist in the schedule c petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in their return petitioners deducted that net_loss in the schedule c petitioners claimed gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and a negative gross_income of dollar_figure in that schedule petitioners also claimed total expenses of dollar_figure consisting of dollar_figure for depre- ciation and sec_179 expense deduction with respect to the dodge van dollar_figure for insurance and dollar_figure for other expenses under other expenses petitioners claimed dollar_figure for bank charges dollar_figure for gasoline and dollar_figure for inspection tune up in the schedule c petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in their return petitioners deducted that net_loss in the schedule c petitioners claimed gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and a negative gross_income of dollar_figure in that schedule petitioners also claimed total expenses of dollar_figure consisting of dollar_figure for depreci- ation and sec_179 expense deduction with respect to the dodge van dollar_figure for insurance and dollar_figure for other expenses under other expenses petitioners claimed dollar_figure for bank charges dollar_figure for gasoline dollar_figure for inspection tune up and dollar_figure for registration two yrs in the schedule c petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in their return petitioners de- ducted that net_loss in the schedule c petitioners claimed gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and a negative gross_income of dollar_figure in that schedule petitioners also claimed total expenses of dollar_figure consisting of dollar_figure for depreci- ation and sec_179 expense deduction with respect to the dodge van dollar_figure for insurance dollar_figure for taxes and licenses and dollar_figure for other expenses under other expenses petition- ers claimed dollar_figure for gasoline dollar_figure for inspection and dollar_figure for registration in the schedule c petitioners claimed a net_loss of dollar_figure in determining the taxable_income reported in their return petitioners deducted that net_loss in determining adjusted_gross_income for their taxable_year petitioners claimed on page line of the return a tuition_and_fees_deduction tuition_and_fees_deduction of dollar_figure on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year sec_2001 through in that notice respondent inter alia disal- lowed petitioners’ respective unreimbursed employee ex- penses of dollar_figure dollar_figure dollar_figure and dollar_figure claimed in the schedule a the schedule a the schedule a and the schedule a dollar_figure of the cost_of_goods_sold claimed in the schedule c dollar_figure of the cost_of_goods_sold claimed in the schedule c and dollar_figure of the cost_of_goods_sold claimed in the schedule c petitioners’ respective schedule c 3respondent allowed the cost_of_goods_sold claimed in each of the schedule c the schedule c and the sched- ule c to the extent that the claimed cost_of_goods_sold equaled the gross_receipts or sales reported in each such schedule c expenses of dollar_figure dollar_figure dollar_figure and dollar_figure claimed in the schedule c the schedule c the schedule c and the schedule c and the tuition_and_fees_deduction of dollar_figure claimed in the return in the notice respondent also determined that petitioners are liable for each of their taxable_year sec_2001 through for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving error in the determi- nations for each of their taxable_year sec_2001 through that remain at issue see rule a 290_us_111 before turning to the issues presented we shall summarize certain principles applicable to certain of those issues and evaluate the evidence on which petitioners rely certain applicable principles deductions are strictly a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduc- 4in disallowing petitioners’ expenses claimed in the schedule c respondent disallowed all of the expenses claimed in that schedule except for dollar_figure of petitioners’ claimed insurance expenses 5petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 and on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 tion claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir for certain kinds of expenses otherwise deductible under sec_162 such as business_expenses relating to listed 6if it is established that a taxpayer paid_or_incurred ordinary and necessary expenses in carrying on a trade or busi- ness and if sec_274 does not apply to such expenses we are generally permitted to estimate the amount of deductible expenses if we are convinced from the record that such expenses were paid_or_incurred by the taxpayer and that we have a basis upon which to make such an estimate 39_f2d_540 2d cir property as defined in sec_280f a taxpayer must satisfy substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions see sec_1_274-5t temporary income_tax regs fed reg date listed_property is defined in sec_280f to include passenger automobiles and other_property used as a means of transportation unless excepted by sec_280f or b see sec_280f and ii evaluation of evidence on which petitioners rely petitioners rely on their own testimony in order to satisfy their burden_of_proof in this case we found mr agbaniyaka’s testimony to be general vague conclusory uncorroborated self- serving and or questionable in certain material respects we found ms agbaniyaka’s testimony to be general conclusory and self-serving in all material respects under these circum- stances we are not required to and we shall not rely on mr agbaniyaka’s testimony and ms agbaniyaka’s testimony to estab- lish petitioners’ position with respect to any of the issues presented in this case see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 7the only testimony that ms agbaniyaka gave in support of petitioners’ position on the issues presented was that her husband’s testimony is correct claimed unreimbursed employee_expenses it is petitioners’ position that prior to the application of the two-percent floor imposed by sec_67 they are entitled for each of their taxable_year sec_2002 through to deduct the dollar_figure of unreimbursed employee_expenses that they claimed in each of the schedule a the schedule a and the schedule a according to petitioners they paid that amount during each of those years for certain unidentified educational expenses of mr agbaniyaka claimed educational expenses and for certain unidentified union dues of mr agbaniyaka and ms agbaniyaka we turn first to petitioners’ claimed educational expenses petitioners contend that during each of the year sec_2002 through mr agbaniyaka attended a course on trusts_and_estates and certain other unidentified courses and that he paid certain unidentified expenses relating to those courses according to 8respondent does not dispute schedule a unreimbursed em- ployee expenses that petitioners are claiming for their taxable_year 9although petitioners contend that the claimed educational expenses are for professional books accounting journals and transportation to and from certain schools on the record before us we find that petitioners have failed to carry their burden of establishing the names of those claimed professional books and accounting journals the mode of transportation that petitioners contend mr agbaniyaka used to travel to and from certain schools and the respective amounts of those unidentified ex- penses petitioners they are entitled for each of their taxable_year sec_2002 through to a deduction under sec_162 for those claimed expenses as unreimbursed employee_expenses expenses that a taxpayer incurs in obtaining an education or in furthering his education are not deductible unless they qualify under sec_162 and sec_1_162-5 sec_1_262-1 income_tax regs sec_1_162-5 income_tax regs provides that expenses relating to education are deductible as ordinary and necessary business_expenses if that education maintains or improves skills required by the individual in his employment or other trade or busi- ness or meets the express requirements of the individ- ual’s employer imposed as a condition to the retention by the individual of an established employ- ment relationship status or rate of compensation the question whether education maintains or improves skills required by the individual in his employment is one of fact 77_tc_1124 the taxpayer must show that there was a direct and proximate relationship between the education and the skills required in the taxpayer’s employment 276_us_145 69_tc_877 on the record before us we find that petitioners have failed to carry their burden of establishing for each of their taxable_year sec_2002 through the nature of each of the claimed educational expenses the amount of each of those expenses that mr agbaniyaka paid_or_incurred each of the claimed educational expenses and that the courses that petitioners contend mr agbaniyaka took maintained or improved the skills required in his employment as a revenue_agent or that the internal_revenue_service expressly required mr agbaniyaka to attend any such courses on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable_year sec_2002 through to the deduction under sec_162 that they claim for mr agbaniyaka’s educational expensesdollar_figure we next consider petitioners’ claimed union dues on the record before us we find that petitioners have failed to carry their burden of establishing for each of their taxable_year sec_2002 through that they were members of a union that they paid the claimed union dues and the amounts of any such dues 10the record does not establish the mode of transportation that mr agbaniyaka contends he used to travel to and from certain schools assuming arguendo that petitioners had estab- lished for each of their taxable_year sec_2002 through the deductibility under sec_162 of the claimed educational expenses and that the mode of transportation that mr agbaniyaka used to attend certain courses was listed_property within the meaning of sec_280f petitioners would still have to satisfy the requirements of sec_274 with respect to any claimed transportation_expenses on the record before us we find that they have not done so see sec_274 sec_1 5t b temporary income_tax regs fed reg date on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable_year sec_2002 through to the deduction under sec_162 that they claim for union dues based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable_year sec_2002 through to the deduction under sec_162 that they claim for unreimbursed employee_expenses claimed schedule c net_loss it is petitioners’ position that they are entitled for each of their taxable_year sec_2001 through to the schedule c net_loss that they claimed for each such year in support of that position petitioners argue that they are entitled to cost_of_goods_sold of dollar_figure dollar_figure and dollar_figure in excess of the amounts of cost_of_goods_sold allowed by respondent for petition- ers’ respective taxable_year sec_2002 through deprecia- tion of dollar_figure dollar_figure dollar_figure and dollar_figure claimed for the dodge van for petitioners’ respective taxable_year sec_2001 through auto insurance premiums of dollar_figure dollar_figure dollar_figure and dollar_figure claimed for petitioners’ respective taxable_year sec_2001 through 11see supra note 12in the schedule c petitioners claimed insurance expenses totaling dollar_figure see supra note other expenses relating to the dodge van of dollar_figure dollar_figure dollar_figure and dollar_figure claimed for petitioners’ respective taxable_year sec_2001 through bank service charges of dollar_figure dollar_figure and dollar_figure for petitioners’ respective taxable_year sec_2001 through and an unidentified amount of bank service charges for their taxable_year dollar_figure dollar_figure and dollar_figure of the total premi- ums for their homeowner’s insurance_policy for petitioners’ respective taxable_year sec_2001 through and delinquent new york state sales_tax of dollar_figure claimed for petitioners’ taxable_year in order for a taxpayer to be carrying on a trade or busi- ness within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity commis- sioner v groetzinger 480_us_23 a sporadic activity will not qualify as carrying_on_a_trade_or_business for purposes of sec_162 id in addition the taxpayer’s primary purpose for carrying on the activity must be for income or profit id on the record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue mr agbaniyaka was involved in his claimed arts and crafts business with continuity and regularity and that the primary purpose for the activities that he undertook with 13see supra note respect to that claimed business was for profit on that record we find that petitioners have failed to carry their burden of establishing that during each of the years at issue mr agbaniyaka was carrying on an arts and crafts business within the meaning of sec_162 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable_year sec_2001 through to the schedule c net_loss that they claim for each such yeardollar_figure 14assuming arguendo that petitioners had carried their burden of establishing that during each of the years at issue mr agbaniyaka was carrying on an arts and crafts business they would still have to satisfy other applicable_requirements in order to carry their burden of establishing their entitlement to the schedule c net_loss claimed for each such year with respect to the cost_of_goods_sold that petitioners claim for each of their taxable_year sec_2002 through on the record before us we find that petitioners have failed to carry their burden of establishing the manner by which they derived the cost_of_goods_sold claimed the propriety of that manner and the propriety of the amount that they claim with respect to the depreciation deduction that petitioners claim for the dodge van for each of their taxable_year sec_2001 through on the record before us we find that petitioners have failed to carry their burden of establishing the propriety of the depreciation deduction claimed for each such year see eg sec_167 basis for deprecia- tion with respect to the expenses that petitioners claim for each of their taxable_year sec_2001 through relating to the dodge van eg gasoline repair oil which is listed_property within the meaning of sec_280f on the record before us we find that petitioners have failed to carry their burden inter alia of establishing all of the elements that they must prove in order to satisfy the requirements under sec_274 see sec_274 sec_1_274-5t temporary income_tax regs fed reg date with respect to the continued claimed student_loan interest it is petitioners’ position that they are entitled to deduct student_loan interest of dollar_figure in determining adjusted_gross_income for their taxable_year on brief petitioners argue taxpayers contend that the dollar_figure deduction which they claimed as a tuition and fees deduction15 in on line of their income_tax return is in fact interest_paid on student loans the deduction was inadvertently entered on the wrong line and should have been deducted on line of the tax as interest_paid on student loans the item is an allowable deduction and should not be disallowed continued portion of the premium for their homeowner’s insurance_policy that they claim as a deduction for each of their taxable_year sec_2001 through on the record before us we find that peti- tioners have failed to carry their burden of establishing that they paid_or_incurred such premium the manner by which they determined the claimed deductible portion of such premium and the propriety of claiming a portion of such premium under sec_162 with respect to the delinquent new york state sales_tax that petitioners claim as a deduction for their taxable_year on the record before us we find that petitioners have failed to carry their burden of establishing the amount of such tax that mr agbaniyaka paid such tax and the propriety of claiming such tax under sec_162 15mr agbaniyaka incorrectly testified that he did not take a tuition deduction in petitioners’ return petitioners claimed a tuition_and_fees_deduction in the return and did not claim a student_loan_interest_deduction in that return with respect to the tuition_and_fees_deduction that petitioners claimed in the return respondent states on brief peti- tioners paid the tuition and fee deduction amount of dollar_figure for tax_year based on the court’s determination a recomputation of the tuition_and_fees_deduction for tax_year will be required it appears that the tuition_and_fees_deduction worksheet for petitioners’ taxable_year that is included in the notice contains an error in that it does not list any quali- fied tuition and fees paid in the court expects respondent to correct any such error in the computation under rule based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to deduct student_loan interest of dollar_figure in determining adjusted_gross_income for their taxable_year accuracy-related_penalty it is respondent’s position that petitioners are liable for each of their taxable_year sec_2001 through for an accuracy- related penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records is evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose that penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent deter- mined for each of petitioners’ taxable_year sec_2001 through respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of petitioners’ taxable_year sec_2001 through mr agbaniyaka testified that petitioners maintained documents to support the amounts at issue the record in this case does not contain any of the records that mr agbaniyaka testified he maintaineddollar_figure on the instant record we find that petitioners did not maintain the records required by sec_6001 and sec_1_6001-1 income_tax regs on that record we further find that the burden of production that respondent has under sec_7491 is satisfied see sec_1_6662-3 and income_tax regs in support of their position that they are not liable for each of the years at issue for the accuracy-related_penalty petitioners make the following argument on brief taxpayers relied upon the knowledge gained by benjamin as an irs revenue_agent respondent charac- terizes him as an expert when arguing that he acted negligently in failing to follow the tax code and regulations similarly he should be accorded the benefit of this expertise in claiming deductions which are proper and allowable under the internal_revenue_code and based on the irs policy and procedures and that benjamin is familiar with on the record before us we reject petitioners’ argument during the years at issue mr agbaniyaka was a trained revenue_agent and was fully aware of the requirements imposed by sec_6001 nonetheless petitioners failed to maintain sufficient records for each of their taxable_year sec_2001 through to 16the only documentation that petitioners introduced into the record are copies of two american express business gold card bills that showed a purchase on date from imports of africa of dollar_figure and a purchase on date from imports of africa of dollar_figure respondent concedes that mr agbaniyaka made those purchases in establish their position with respect to any of the issues presented on the record before us we find that petitioners have failed to carry their burden of showing that they were not negligent and did not disregard rules or regulations or other- wise did what a reasonable person would do with respect to the underpayment for each of the years at issue on that record we further find that petitioners have failed to carry their burden of showing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for each of the years at issue based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of the tax years at issue for the accuracy-related_penalty under sec_6662 we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule
